DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41-43, 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the analytical object" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It should be noted that an “analytical instrument” is recited in claim 40 and also an “object” is recited in claim 40, however, there is no proper antecedent basis for “the analytical object”. Moreover, the location of the analytical instrument is determined in claim 40, and therefore, for the purpose of prior art rejection, the analytical object is interpreted as the analytical instrument.
Claim 42 recites the limitation "the analytical object" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It should be noted that an “analytical instrument” is recited in claim 40 and also an “object” is recited in claim 40, however, there is no proper antecedent basis for “the analytical object”. Moreover, the location of the analytical instrument is determined in claim 40, and therefore, for the purpose of prior art rejection, the analytical object is interpreted as the analytical instrument.
Claim 43 is dependent on claim 42, and therefore is rejected using similar rationale as claim 42.
Claim 46 recites the limitation “the wearable device” in line 1. There is insufficient antecedent basis for this limitation in the claim. It should be noted that the wearable device is not recited in claim 40, however the wearable device is recited in claim 45, and therefore claim 46 should be dependent on claim 45 rather than claim 40.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40-42, 45-47, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baillot et al. (US 7383129, hereinafter Baillot).
Regarding claim 40, Baillot teaches a method for augmenting a real-time display to include a location of a threat material (abstract), the method comprising: 
detecting a presence of a threat material (harmful substance or a contaminant) on an exterior surface of an object in an area (ground surface or road within a given area) using an analytical instrument (detection subsystem 100 comprising a detector 120, fig. 1) configured to detect at least one of a chemical threat (chemical substance), a biological threat (biological substance), a radiological threat, an explosive threat, a drug threat, and/or a narcotic threat (col. 1 lines 46-49: The scene is scanned with a substance detector to detect a substance, such as a harmful chemical or biological substance; col. 2 lines 13-17: Furthermore, the detection subsystem 100 may generate positional information that indicates where the detection subsystem 100 has already scanned for substances (regardless of whether a substance has been detected) within a given area; col. 3 lines 26-47: The sensing processor 130 analyzes the data collected by the detector 120 to determine the composition (chemical or biological) of a substance. The sensing processor 130 may characterize the substance by determining its constituents and/or by identifying it by name. In addition, the sensing processor 130 may generate information indicating whether the substance is a hazard or threat to a human or other life. The geo-referenced data comprising the first data associated with a detected substance and the second data indicating the location where it was detected is sent by the network interface 140 to the database subsystem. The geo-referenced data may comprise data indicating: (a) the composition, name or name of constituents of the substance; (b) whether or not the substance is harmful, i.e., is a contaminant; (c) the time at which it was detected and (d) the position where the substance is detected. Since the position tracker 110 will also supply position data when a substance is not detected, the geo-referenced data often may include null set information for items (a) and (b), and the data for item (c) and (d) will be the time at which this data is collected and the position of the scanned area; col. 7 lines 24-29 and lines 40-47: The scene consists of a person 600 carrying a wearable detector apparatus comprised backpack portion 610 and a hand-held portion 620. The person 600 is directing a laser beam from the hand-held portion 620 to the ground surface shown at reference numeral 700 … FIG. 4 illustrates another exemplary display content where the scene viewed by a user consists of a vehicle 800 driving (away from the viewing user) on a road. A graphic element representing a detected harmful substance is shown at reference numeral 830. The vehicle is equipped with a detector apparatus that, for example, is mounted to monitor the road surface beneath the chassis of the vehicle 800 as it travels along the road); 
determining a location of the analytical instrument (position tracker 110 attached to the detector 120 is used to determine the location) when the threat material was detected using at least one of a global positioning system (GPS) (the position tracker 110 uses a GPS device) and light detection and ranging (LIDAR) (col. 3 lines 12-25: The position tracker 110 is attached to the detector 120 and is used by the sensing processor 130 to determine the location where the detector 120 is scanning for substances to produce the position of the sample data. The position tracker 110 determines the position of a region in the scene where the detector is operating and its implementation is arbitrary. That is, any of a variety of positioning technologies may be employed to perform the function of the position tracker 110. For example, the position tracker 110 may use a global positioning system (GPS) device or an inertial navigation system (INS) device. The time component of the geo-referenced data may, depending on the type of position technology used, be supplied by the position tracker 110 or by a clock associated with the sensing processor 130);
generating an augmented reality tag (graphical element data such as labels) based on the detected presence of the threat material and the location of the analytical instrument when the threat material was detected (abstract: The position of the substance is determined. Graphical element data that represents the detected substance in the scene is generated; col. 7 lines 21-24: FIG. 3 illustrates exemplary display content comprising a scene viewed by the user on which labeled graphical element patches are overlaid that represent detected substances); 
associating the augmented reality tag with a three-dimensional model of the area (col. 2 lines 29-38:  The AR visualization subsystem 300 accesses the data stored in the database subsystem 200 to create a three-dimensional (3D) model of the geo-referenced data which are graphically overlaid on the view of the environment using a tracked see-through display. The see-through display can be a video or optical see-through display as is commonly used in AR. An end user 400 looking at the display may also be looking at the collected data displayed at a remote platform, or may be the same person that is collecting data with use of the detection subsystem 100; col. 3 lines 34-42: The geo-referenced data comprising the first data associated with a detected substance and the second data indicating the location where it was detected is sent by the network interface 140 to the database subsystem. The geo-referenced data may comprise data indicating: (a) the composition, name or name of constituents of the substance; (b) whether or not the substance is harmful, i.e., is a contaminant; (c) the time at which it was detected and (d) the position where the substance is detected; claim 1: augmenting the displayed view of the scene with graphical element data that represents the three-dimensional scanning positions of the substance detector in the second frame of reference; claim 33: A method for displaying data associated with a scene that is monitored for substance contamination, comprising: scanning the scene with a substance detector to detect a substance in the scene; tracking scanning positions of the substance detector in the scene with respect to a first frame of reference; storing data representing three-dimensional geo-referenced scanning positions of the substance detector in the first frame of reference; displaying video images for a three-dimensional view of the scene from a second frame of reference; tracking changes in a relationship between the first frame of reference and the second frame of reference due to changes in position and orientation of the substance detector and/or the view of the scene; retrieving the data representing the three-dimensional geo-referenced scanning positions of the substance detector in the first frame of reference; transforming the data from the first frame of reference to the second frame of reference, taking into account the changes in the relationship between the first frame of reference and the second frame of reference; and augmenting the displayed video images of the scene with graphical element data that represents the three-dimensional scanning positions of the substance detector in the second frame of reference; as shown in fig. 3, the graphical labels “SOMAN” and “SARIN” are associated with the 3D model of the scanned area, and are displayed to the user 600 using the AR visualization subsystem 300); and 
displaying at least a portion of the three-dimensional model on a real-time display device (a 3D model of the geo-referenced data is graphically overlaid on the view of the environment using a tracked see-through display) and indicating the location of the detected threat material on the exterior surface of the object based on the augmented reality tag (col. 2 lines 29-38:  The AR visualization subsystem 300 accesses the data stored in the database subsystem 200 to create a three-dimensional (3D) model of the geo-referenced data which are graphically overlaid on the view of the environment using a tracked see-through display. The see-through display can be a video or optical see-through display as is commonly used in AR. An end user 400 looking at the display may also be looking at the collected data displayed at a remote platform, or may be the same person that is collecting data with use of the detection subsystem 100; col. 5 lines 20-23 and lines 44-55: The geo-referenced data is organized by the visualization computer 320 in a spatial data structure called a 3D model that is suitable to be displayed by a graphics rendering engine executed on the visualization computer 320 … The visualization computer 320 renders the 3D model from the viewpoint of the display 340 by "projection", a process commonly used to render 3D graphics. This projection process creates a view of the 3D model as seen from the viewpoint of the display 340 and is performed several times per second, for example, so that as the viewpoint is changed the data produced by the visualization computer 320 is modified accordingly. The viewpoint thus represents position and orientation and the visualization computer 320 uses viewpoint to generate the visualization data by projecting it onto the display screen the image data that is sent to the see-through display 340 to be presented to the user 400; col. 8 lines 1-6: information about the data collected at a given location could be displayed to the user of the AR visualization subsystem by moving a graphical element, e.g., a cursor or cross-hairs, to overlay that portion of the scene or by turning the center of the display toward a graphical element representing a substance detected in the scene; claim 1: augmenting the displayed view of the scene with graphical element data that represents the three-dimensional scanning positions of the substance detector in the second frame of reference; as shown in fig. 3, the graphical labels “SOMAN” and “SARIN” are associated with the 3D model of the scanned area, and are displayed to user 600 using the AR visualization subsystem 300).
Regarding claim 41, Baillot teaches wherein the location of the analytical object (interpreted as the analytical instrument as recited in claim 40; detection subsystem 100 comprising a detector 120, fig. 1) is a geolocation of the analytical object (col. 3 lines 12-25 and lines 57-61: The position tracker 110 is attached to the detector 120 and is used by the sensing processor 130 to determine the location where the detector 120 is scanning for substances to produce the position of the sample data. The position tracker 110 determines the position of a region in the scene where the detector is operating and its implementation is arbitrary. That is, any of a variety of positioning technologies may be employed to perform the function of the position tracker 110. For example, the position tracker 110 may use a global positioning system (GPS) device or an inertial navigation system (INS) device. The time component of the geo-referenced data may, depending on the type of position technology used, be supplied by the position tracker 110 or by a clock associated with the sensing processor 130 …  The sensors used to find the position and orientation of the detector 120 are, for example, gyroscopes, compass, accelerometers, geo-location-capable wireless networks (e.g. Mesh-Enabled Architecture) or a satellite navigation (e.g., GPS) device).
Regarding claim 42, Baillot teaches wherein the location of the analytical object (interpreted as the analytical instrument as recited in claim 40; detection subsystem 100 comprising a detector 120, fig. 1) is in relation to the object (col. 3 lines 34-42: The geo-referenced data comprising the first data associated with a detected substance and the second data indicating the location where it was detected is sent by the network interface 140 to the database subsystem. The geo-referenced data may comprise data indicating: (a) the composition, name or name of constituents of the substance; (b) whether or not the substance is harmful, i.e., is a contaminant; (c) the time at which it was detected and (d) the position where the substance is detected; col. 4 lines 35-38: if the detector 120 is on a moving platform that can be brought close to the surface to be sampled, then the location of the detector 120 is about the same as the sample surface).
Regarding claim 45, Baillot teaches wherein the real-time display device comprises a wearable device (col. 8 lines 41-44: The user wearing the video see-through display can see the real-time video of the scene augmented with graphical elements showing where the data has been collected and where substances have been detected).
Regarding claim 46, Baillot teaches wherein the wearable device comprises a heads-up display (protective goggles; col. 8 lines 37-44), a monocular device, a hand-held device, or a spatial augmented reality device.
Regarding claim 47, Baillot teaches wherein the determining the location of the analytical instrument when the threat material was detected is performed using GPS (col. 3 lines 12-25 and lines 57-61: The position tracker 110 is attached to the detector 120 and is used by the sensing processor 130 to determine the location where the detector 120 is scanning for substances to produce the position of the sample data. The position tracker 110 determines the position of a region in the scene where the detector is operating and its implementation is arbitrary. That is, any of a variety of positioning technologies may be employed to perform the function of the position tracker 110. For example, the position tracker 110 may use a global positioning system (GPS) device or an inertial navigation system (INS) device. The time component of the geo-referenced data may, depending on the type of position technology used, be supplied by the position tracker 110 or by a clock associated with the sensing processor 130 …  The sensors used to find the position and orientation of the detector 120 are, for example, gyroscopes, compass, accelerometers, geo-location-capable wireless networks (e.g. Mesh-Enabled Architecture) or a satellite navigation (e.g., GPS) device).
Regarding claim 49, Baillot teaches further comprising determining a time when the threat material was detected (claim 16: determining a time when the substance detector detects a substance), and wherein the generating the augmented reality tag (geo-referenced detection data representative the detected substance is generated) is based on the detected presence of the threat material (whether or not the substance is harmful, i.e., is a contaminant), the location of the analytical instrument when the threat material was detected (the position where the substance is detected), and the time when the threat material was detected (the time at which it was detected; col. 3 lines 26-42:  The sensing processor 130 analyzes the data collected by the detector 120 to determine the composition (chemical or biological) of a substance. The sensing processor 130 may characterize the substance by determining its constituents and/or by identifying it by name. In addition, the sensing processor 130 may generate information indicating whether the substance is a hazard or threat to a human or other life. The geo-referenced data comprising the first data associated with a detected substance and the second data indicating the location where it was detected is sent by the network interface 140 to the database subsystem. The geo-referenced data may comprise data indicating: (a) the composition, name or name of constituents of the substance; (b) whether or not the substance is harmful, i.e., is a contaminant; (c) the time at which it was detected and (d) the position where the substance is detected; col. 9 lines 27-36: With the use of the surface contaminant sensor, the scene is scanned and the virtual substance is detected and geo-referenced detection data representative the detected substance is generated. On a see-through display device, the virtual data simulating a view of the contamination scene is displayed and the displayed virtual view of the scene is augmented, using the techniques described herein, with the geo-referenced data representing detection of the virtual substance to show the detected substance in the view of the contamination scene).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillot, and further in view of Sovesky et al. (US 2016/0354812, hereinafter Sovesky).
Regarding claim 44, Baillot does not explicitly teach further comprising automatically removing the threat material using a robotic or automatic cleaning system. 
Sovesky teaches to automatically remove the threat material (contamination on a surface) using a robotic or automatic cleaning system ([0015]: this method includes using automated process to perform the method for decontaminating surfaces using robotic arm to apply the indicator, and wherein said decontamination unit comprises one robotic spray arm and one or more robotic scrubbing arms preferably in communication with the robotic spray arm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sovesky’s knowledge of using an automatic or robotic cleaning system to decontaminate surfaces and modify the system of Baillot because such as a system is very efficient at decontaminating surfaces ([0015]).


Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillot, and further in view of Breed (US 2012/0296567).
Regarding claim 48, Baillot does not explicitly teach wherein the determining the location of the analytical instrument when the threat material was detected is performed using LIDAR.
Breed teaches determining the location of the analytical instrument (subject vehicle ) when the threat material (hazardous substance) was detected is performed using LIDAR ([0496]: lidar devices which provide the position of the vehicles and objects relative to the subject vehicle; [0515]: An automatic phone call, or other communication, can be initiated when a hazardous substance (or any other dangerous or hazardous situation or event) is detected to inform the authorities along with the location of the PID. Since the PID would have universal features, it could be taken from vehicle to vehicle allowing each person to have personal features in whatever vehicle he or she was operating; [0590]: Cameras or other vision or radar or lidar sensors that can be mounted external to the vehicle; PID from a vehicle can detect hazardous materials and the lidar device attached to the subject vehicle can provide the position of the objects (hazardous materials) relative to the subject vehicle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Breed’s knowledge of using LIDAR to determine location and modify the system of Baillot because such as a system does not require unreliable electrical connections to the vehicle power system permitting such sensors to be totally sealed from the environment and is readily available ([0590]).


Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillot, and further in view of Edara et al. (US 2012/0299702, hereinafter Edara).
Regarding claim 50, Baillot teaches the indicating the location of the detected threat material on the exterior surface of the object based on the augmented reality tag (col. 2 lines 29-38:  The AR visualization subsystem 300 accesses the data stored in the database subsystem 200 to create a three-dimensional (3D) model of the geo-referenced data which are graphically overlaid on the view of the environment using a tracked see-through display. The see-through display can be a video or optical see-through display as is commonly used in AR. An end user 400 looking at the display may also be looking at the collected data displayed at a remote platform, or may be the same person that is collecting data with use of the detection subsystem 100; col. 5 lines 20-23 and lines 44-55: The geo-referenced data is organized by the visualization computer 320 in a spatial data structure called a 3D model that is suitable to be displayed by a graphics rendering engine executed on the visualization computer 320 … The visualization computer 320 renders the 3D model from the viewpoint of the display 340 by "projection", a process commonly used to render 3D graphics. This projection process creates a view of the 3D model as seen from the viewpoint of the display 340 and is performed several times per second, for example, so that as the viewpoint is changed the data produced by the visualization computer 320 is modified accordingly. The viewpoint thus represents position and orientation and the visualization computer 320 uses viewpoint to generate the visualization data by projecting it onto the display screen the image data that is sent to the see-through display 340 to be presented to the user 400; col. 8 lines 1-6: information about the data collected at a given location could be displayed to the user of the AR visualization subsystem by moving a graphical element, e.g., a cursor or cross-hairs, to overlay that portion of the scene or by turning the center of the display toward a graphical element representing a substance detected in the scene; claim 1: augmenting the displayed view of the scene with graphical element data that represents the three-dimensional scanning positions of the substance detector in the second frame of reference; as shown in fig. 3, the graphical labels “SOMAN” and “SARIN” are associated with the 3D model of the scanned area, and are displayed to user 600 using the AR visualization subsystem 300).
However, Baillot does not explicitly teach the indicating the location of the detected threat material on the exterior surface of the object based on the augmented reality tag comprises simultaneous localization and mapping.
Edara teaches the indicating the location of the detected threat material (location of landmarks) on the exterior surface of the object (surrounding environment such as ground or roadside) based on the augmented reality tag comprises simultaneous localization and mapping (machine corresponds to the analytical instrument; [0039]: machines 105 may include one or more sensors 121a-121f for monitoring data from the machine or the surrounding environment that may be used in estimating machine position; [0066]: processor 111 determines that either of the machine location estimates exceeds its respective threshold error value (Step 440: Yes), processor 111 may receive second location information (Step 450). The second location information may be received in response to processor 111 performing a Simultaneous Localization And Mapping ("SLAM") technique. The SLAM technique involves generating or downloading a detailed map of the surrounding area. This detailed map includes precise location information associated with many features of the surrounding area. As a result, processor 111 is able to more accurately determine the machine's location relative to the other features on the map (Step 460); claim 10: receiving second information indicative of the location of the machine includes: identifying, based on the information indicative of the location of the machine, at least one landmark proximate the machine; and selecting, by the processor, a map portion associated with the at least one identified landmark; claim 11: the second positing technique includes a SLAM technique, comprising: identifying a location of a plurality of landmarks shown in the selected map portion; determining a distance and an orientation of the machine relative to each of the plurality of landmarks; and determining the location of the machine based on the distance and orientation of the machine relative to each of the plurality of landmarks). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Edara’s knowledge of using simultaneous localization and mapping and modifying the system of Baillot because such a system can more accurately determine the analytical instrument’s (machine) relative location to the hazardous materials (landmarks) on the map ([0066]).


Response to Arguments
Applicant’s arguments, see page 11, filed 6/3/2022, with respect to claims 1-4, 7-9, 16-17, 22-25, and 28 have been fully considered and are persuasive.  The rejection of claims 1-4, 7-9, 16-17, 22-25, and 28 has been withdrawn. 
Applicant's arguments, see page 12, with respect to newly filed claim(s) 40-50, filed 6/3/2022, have been fully considered but they are not persuasive. 
Response to the arguments that Baillot does not teach “determining a location of the analytical instrument when the threat material was detected using at least one of a global positioning system (GPS) and light detection and ranging (LIDAR), generating an augmented reality tag, and associating the augmented reality tag with a three-dimensional model, and displaying at least a portion of the three-dimensional model and indicating the location of the detected threat material”.
Examiner disagrees. Examiner interprets that Baillot teaches determining a location of the analytical instrument (position tracker 110 attached to the detector 120 is used to determine the location) when the threat material was detected using at least one of a global positioning system (GPS) (the position tracker 110 uses a GPS device) and light detection and ranging (LIDAR) (col. 3 lines 12-25: The position tracker 110 is attached to the detector 120 and is used by the sensing processor 130 to determine the location where the detector 120 is scanning for substances to produce the position of the sample data. The position tracker 110 determines the position of a region in the scene where the detector is operating and its implementation is arbitrary. That is, any of a variety of positioning technologies may be employed to perform the function of the position tracker 110. For example, the position tracker 110 may use a global positioning system (GPS) device or an inertial navigation system (INS) device. The time component of the geo-referenced data may, depending on the type of position technology used, be supplied by the position tracker 110 or by a clock associated with the sensing processor 130); generating an augmented reality tag (graphical element data such as labels) based on the detected presence of the threat material and the location of the analytical instrument when the threat material was detected (abstract: The position of the substance is determined. Graphical element data that represents the detected substance in the scene is generated; col. 7 lines 21-24: FIG. 3 illustrates exemplary display content comprising a scene viewed by the user on which labeled graphical element patches are overlaid that represent detected substances); associating the augmented reality tag with a three-dimensional model of the area (col. 2 lines 29-38:  The AR visualization subsystem 300 accesses the data stored in the database subsystem 200 to create a three-dimensional (3D) model of the geo-referenced data which are graphically overlaid on the view of the environment using a tracked see-through display. The see-through display can be a video or optical see-through display as is commonly used in AR. An end user 400 looking at the display may also be looking at the collected data displayed at a remote platform, or may be the same person that is collecting data with use of the detection subsystem 100; col. 3 lines 34-42: The geo-referenced data comprising the first data associated with a detected substance and the second data indicating the location where it was detected is sent by the network interface 140 to the database subsystem. The geo-referenced data may comprise data indicating: (a) the composition, name or name of constituents of the substance; (b) whether or not the substance is harmful, i.e., is a contaminant; (c) the time at which it was detected and (d) the position where the substance is detected; claim 1: augmenting the displayed view of the scene with graphical element data that represents the three-dimensional scanning positions of the substance detector in the second frame of reference; claim 33: A method for displaying data associated with a scene that is monitored for substance contamination, comprising: scanning the scene with a substance detector to detect a substance in the scene; tracking scanning positions of the substance detector in the scene with respect to a first frame of reference; storing data representing three-dimensional geo-referenced scanning positions of the substance detector in the first frame of reference; displaying video images for a three-dimensional view of the scene from a second frame of reference; tracking changes in a relationship between the first frame of reference and the second frame of reference due to changes in position and orientation of the substance detector and/or the view of the scene; retrieving the data representing the three-dimensional geo-referenced scanning positions of the substance detector in the first frame of reference; transforming the data from the first frame of reference to the second frame of reference, taking into account the changes in the relationship between the first frame of reference and the second frame of reference; and augmenting the displayed video images of the scene with graphical element data that represents the three-dimensional scanning positions of the substance detector in the second frame of reference; as shown in fig. 3, the graphical labels “SOMAN” and “SARIN” are associated with the 3D model of the scanned area, and are displayed to the user 600 using the AR visualization subsystem 300); and displaying at least a portion of the three-dimensional model on a real-time display device (a 3D model of the geo-referenced data is graphically overlaid on the view of the environment using a tracked see-through display) and indicating the location of the detected threat material on the exterior surface of the object based on the augmented reality tag (col. 2 lines 29-38:  The AR visualization subsystem 300 accesses the data stored in the database subsystem 200 to create a three-dimensional (3D) model of the geo-referenced data which are graphically overlaid on the view of the environment using a tracked see-through display. The see-through display can be a video or optical see-through display as is commonly used in AR. An end user 400 looking at the display may also be looking at the collected data displayed at a remote platform, or may be the same person that is collecting data with use of the detection subsystem 100; col. 5 lines 20-23 and lines 44-55: The geo-referenced data is organized by the visualization computer 320 in a spatial data structure called a 3D model that is suitable to be displayed by a graphics rendering engine executed on the visualization computer 320 … The visualization computer 320 renders the 3D model from the viewpoint of the display 340 by "projection", a process commonly used to render 3D graphics. This projection process creates a view of the 3D model as seen from the viewpoint of the display 340 and is performed several times per second, for example, so that as the viewpoint is changed the data produced by the visualization computer 320 is modified accordingly. The viewpoint thus represents position and orientation and the visualization computer 320 uses viewpoint to generate the visualization data by projecting it onto the display screen the image data that is sent to the see-through display 340 to be presented to the user 400; col. 8 lines 1-6: information about the data collected at a given location could be displayed to the user of the AR visualization subsystem by moving a graphical element, e.g., a cursor or cross-hairs, to overlay that portion of the scene or by turning the center of the display toward a graphical element representing a substance detected in the scene; claim 1: augmenting the displayed view of the scene with graphical element data that represents the three-dimensional scanning positions of the substance detector in the second frame of reference; as shown in fig. 3, the graphical labels “SOMAN” and “SARIN” are associated with the 3D model of the scanned area, and are displayed to user 600 using the AR visualization subsystem 300).


Allowable Subject Matter
Claim 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 43, none of the cited references of prior art, teach either individually or in combination, “wherein the object is moved to a different location in the area, and displaying at least a second portion of the three-dimensional model on the real-time display device and indicating the location of the detected threat material on the exterior surface of the object based on the augmented reality tag based on the location of the analytical object in relation to the object.”


Claims 1-4, 7-9, 16-17, 22-25, 28, and 35-39 are allowed.
Baillot teaches a system/method for identifying threat materials and locations (abstract), the system comprising: at least one data acquisition device (detection subsystem 100, fig. 1) configured to determine the presence of a threat material (harmful substance) disposed at a location on an exterior surface of an object (ground or road or wall) (fig. 4 and col. 7 lines 40-47 describes detecting harmful substance on the road surface; fig. 5 and col. 7 lines 48-59 describes detecting the presence of substance on two surfaces, the wall and the ground; col. 2 lines 41-56: The detector 120 examines a surface under consideration to detect a substance and determine at least one characteristic of a detected substance. The detector may be any type of chemical, biological or other sensor … The LISA system uses a laser that is directed onto the ground or any surface and based on a technique known as Raman Scattering (or Raman Effect), an optical property of the returned optical energy from the surface is analyzed to characterize or identify a chemical or biological substance on the surface using spectroscopy techniques; col. 3 lines 26-32: The sensing processor 130 analyzes the data collected by the detector 120 to determine the composition (chemical or biological) of a substance.  The sensing processor 130 may characterize the substance by determining its constituents and/or by identifying it by name. In addition, the sensing processor 130 may generate information indicating whether the substance is a hazard or threat to a human or other life); storage media (database subsystem 200, fig. 1); and processing circuitry (AR visualization subsystem 300, fig. 1) operatively coupled to the at least one data acquisition device and the image storage media (fig. 1); generating an augmented reality tag (graphical element data such as labels; abstract: The position of the substance is determined. Graphical element data that represents the detected substance in the scene is generated; col. 7 lines 21-24: FIG. 3 illustrates exemplary display content comprising a scene viewed by the user on which labeled graphical element patches are overlaid that represent detected substances); associating the augmented reality tag with a three-dimensional model of the area (col. 2 lines 29-38:  The AR visualization subsystem 300 accesses the data stored in the database subsystem 200 to create a three-dimensional (3D) model of the geo-referenced data which are graphically overlaid on the view of the environment using a tracked see-through display. The see-through display can be a video or optical see-through display as is commonly used in AR. An end user 400 looking at the display may also be looking at the collected data displayed at a remote platform, or may be the same person that is collecting data with use of the detection subsystem 100; col. 3 lines 34-42: The geo-referenced data comprising the first data associated with a detected substance and the second data indicating the location where it was detected is sent by the network interface 140 to the database subsystem. The geo-referenced data may comprise data indicating: (a) the composition, name or name of constituents of the substance; (b) whether or not the substance is harmful, i.e., is a contaminant; (c) the time at which it was detected and (d) the position where the substance is detected; claim 1: augmenting the displayed view of the scene with graphical element data that represents the three-dimensional scanning positions of the substance detector in the second frame of reference; claim 33: A method for displaying data associated with a scene that is monitored for substance contamination, comprising: scanning the scene with a substance detector to detect a substance in the scene; tracking scanning positions of the substance detector in the scene with respect to a first frame of reference; storing data representing three-dimensional geo-referenced scanning positions of the substance detector in the first frame of reference; displaying video images for a three-dimensional view of the scene from a second frame of reference; tracking changes in a relationship between the first frame of reference and the second frame of reference due to changes in position and orientation of the substance detector and/or the view of the scene; retrieving the data representing the three-dimensional geo-referenced scanning positions of the substance detector in the first frame of reference; transforming the data from the first frame of reference to the second frame of reference, taking into account the changes in the relationship between the first frame of reference and the second frame of reference; and augmenting the displayed video images of the scene with graphical element data that represents the three-dimensional scanning positions of the substance detector in the second frame of reference; as shown in fig. 3, the graphical labels “SOMAN” and “SARIN” are associated with the 3D model of the scanned area, and are displayed to the user 600 using the AR visualization subsystem 300); and displaying at least a portion of the three-dimensional model on a real-time display device (a 3D model of the geo-referenced data is graphically overlaid on the view of the environment using a tracked see-through display) and indicating the location of the detected threat material on the exterior surface of the object based on the augmented reality tag (col. 2 lines 29-38:  The AR visualization subsystem 300 accesses the data stored in the database subsystem 200 to create a three-dimensional (3D) model of the geo-referenced data which are graphically overlaid on the view of the environment using a tracked see-through display. The see-through display can be a video or optical see-through display as is commonly used in AR. An end user 400 looking at the display may also be looking at the collected data displayed at a remote platform, or may be the same person that is collecting data with use of the detection subsystem 100; col. 5 lines 20-23 and lines 44-55: The geo-referenced data is organized by the visualization computer 320 in a spatial data structure called a 3D model that is suitable to be displayed by a graphics rendering engine executed on the visualization computer 320 … The visualization computer 320 renders the 3D model from the viewpoint of the display 340 by "projection", a process commonly used to render 3D graphics. This projection process creates a view of the 3D model as seen from the viewpoint of the display 340 and is performed several times per second, for example, so that as the viewpoint is changed the data produced by the visualization computer 320 is modified accordingly. The viewpoint thus represents position and orientation and the visualization computer 320 uses viewpoint to generate the visualization data by projecting it onto the display screen the image data that is sent to the see-through display 340 to be presented to the user 400; col. 8 lines 1-6: information about the data collected at a given location could be displayed to the user of the AR visualization subsystem by moving a graphical element, e.g., a cursor or cross-hairs, to overlay that portion of the scene or by turning the center of the display toward a graphical element representing a substance detected in the scene; claim 1: augmenting the displayed view of the scene with graphical element data that represents the three-dimensional scanning positions of the substance detector in the second frame of reference; as shown in fig. 3, the graphical labels “SOMAN” and “SARIN” are associated with the 3D model of the scanned area, and are displayed to user 600 using the AR visualization subsystem 300).
Piatrou teaches the determining the presence of the threat material (abstract: automated detection of illegal substances) comprises using processing circuitry to: define an image mask of the captured image ([0052]: a mask defined by the segmented area for the original and additional images; [0069]: calculation is performed for incoming (i.e., original) and for additional images on a mask defined with segmented areas); define a segmentation threshold based on the image mask ([0051]: images are segmented using a global threshold on saliency map of the logarithm image focused on the background with the scale of 12, 24 and 48. The threshold is selected so that the high-contrast objects match closely the objects selected by the expert; [0069]: areas of image that have suspected high-contrast objects are segmented); detect a valid segment in the captured image based on the segmentation threshold to provide a detected valid segment ([0120]: the calculate degree of difference (i.e., dissimilarity) is used for classification of the image using a rule for comparison to the threshold value. If the threshold reached or exceeded, the drugs are detected on the image); and applying filters to segmented images indicating the presence of a threat material ([0041]: in order to filter high-contrast non-anatomic objects, a search of these objects is implemented using a corresponding classifier and a subsequent removal of the areas occupied by the non-anatomic objects is executed; [0052]: filtering out small objects is implemented using minimal linear size and area of the object; [0069]: the areas of image that have suspected high contrast objects are segmented, and the areas are filtered by size and area).
VO et al. (US 2020/0302168) describes capturing images of a gaming surface using a camera (corresponding to capturing an image of the exterior surface of the object using the image acquisition device to provide a captured image), identifying regions of interest, identifying object type for each region of interest, aligning identified regions of interest through RoI align Neuron layer for non wager object, processing the aligned RoI through the Mask R-CNN (corresponding to defining an image mask of the captured image), producing segmentation mask for each identified object (corresponding to defining a segmentation threshold based on the image mask) and process each segmentation mask through object classifier layer to identify specific type of non wager object (corresponding to detecting a valid segment in the captured image based on the segmentation threshold to provide a detected valid segment; non wager object corresponds to detected valid segment).
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4, 7-9, 16-17, 22-25, 28, and 35-39, none of the cited references of prior art, teach either individually or in combination, to generate an augmented reality tag based on the detected valid segment, where the valid segment is detected in the captured image based on the segmentation threshold to provide a detected valid segment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612